Exhibit 10.1 Amendment No. 2 to the Severance Plan for Officers of Lincoln National Corporation (Restated effective June 13, 2011) The Severance Plan for Officers of Lincoln National Corporation is, except as otherwise indicated below, hereby amended by the Compensation Committee of the Corporation’s Board of Directors effective August 27, 2012 as follows: 1. Revising the first paragraph of the Purpose and Interpretation with the addition of the following sentence to be inserted at the end that paragraph: “The Plan is intended to be a top-hat plan that covers a select group of management and highly compensation employees.” 2.Revising subparagraph (c) of Article II to read as follows: *
